Wilson, Judge:
The merchandise in this case consists of certain fish in oil which was classified for duty under paragraph 718 (a) of the Tariff Act of 1930, as amended by the Torquay Protocol to the General Agreement on Tariffs and Trade, T. D. 52739, supplemented by Presidential proclamation, T. D. 52827, at the rate of 15 per centum ad valorem as Bonito fish, packed in oil.
All claims with respect to the classification of the fish itself were abandoned at the hearing.
The present action is directed solely against the assessment of duty by the collector with respect to certain labels on the fish in question, which were assessed for duty as being of foreign origin. Plaintiff contends that these labels were of American origin, being reimported into the United States, without having been advanced in value or improved in condition, and that as such they are properly free of duty under the provision of paragraph 1615 of the Tariff Act of 1930, as amended.
At the trial, there was received in evidence a “Supplemental Memorandum” relative to the involved protest claim, which was signed by the “Protest Reviewer” and which indicates that all of the regulations with regard to American goods returned, as respecting these labels, have been complied with, indicating that the involved labels were of American origin. The memorandum further recites that, had such evidence been before the collector’s office at the time of original review, free entry under paragraph 1615 of the act would have been accorded these labels.
Accordingly, on the record herein presented, the labels in question are held properly free of duty under paragraph 1615 of the Tariff Act of 1930, as amended. The protest claim in this respect is sustained. As to all other merchandise and as to all other claims, the protest is overruled. Judgment will be entered accordingly.